       2:20-cv-00153-RMG           Date Filed 01/15/20     Entry Number 3       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


                                                        Civil Action No.: 2:20-cv-153-RMG
 Carlos Lowe,

                     Plaintiff,

            v.                                         DEFENDANT TROY PUSATERI’S
                                                      RESPONSES TO LOCAL CIVIL RULE
 Troy Pusateri,                                           26.01 INTERROGATORIES
                      Defendant.



        Defendant Troy Pusateri, by and through his undersigned counsel of record, hereby

responds to Local Rule 26.01 Interrogatories pursuant to the Local Rules of the United States

District Court for the District of South Carolina.

        (A)      State the full name(s), address(es) and telephone number(s) of all persons or legal

entities who may have a subrogation interest in each claim and state the basis and extent of said

interest.

        ANSWER: Defendant responds that he has no information responsive to this
        request at the present time.

        (B)      As to each claim, state whether it should be tried jury or nonjury and why.

        ANSWER:         Defendant is entitled to and request a trial by jury on all claims of the
                        Plaintiff.

        (C)      State whether the party submitting these responses is a publicly owned company

and separately identify: (1) each publicly owned company of which it is a parent, subsidiary,

partner, or affiliate; (2) each publicly owned company which owns ten percent or more of the

outstanding shares or other indicia of ownership of the party; and (3) each publicly owned

company in which the party owns ten percent or more of the outstanding shares.



                                                  1
       2:20-cv-00153-RMG           Date Filed 01/15/20       Entry Number 3         Page 2 of 3




        ANSWER:         Not applicable.

        (D)     State the basis for asserting the claim in the division in which it was filed (or the

basis of any challenge to the appropriateness of the division).

        ANSWER:         The Charleston Division is the appropriate venue for the case because
                        the alleged facts underlying Plaintiff’s claims occurred in Charleston
                        County, South Carolina.

        (E)     Is this action related in whole or in part to any other matter filed in this District,

whether civil or criminal? If so, provide: (1) a short caption and the full case number of the related

action; (2) an explanation of how the matters are related; and (3) a statement of the status of the

related action. Counsel should disclose any cases which may be related regardless of whether they

are still pending. Whether cases are related such that they should be assigned to a single judge

will be determined by the Clerk of Court based on a determination of whether the cases: arise from

the same or identical transactions, happenings or events; involve the identical parties or property;

or for any other reason would entail duplication of labor if heard by different judges.

        ANSWER:         None known.

        (F)     [Defendants only]. If the Defendant is improperly identified, give the proper

identification and state whether counsel will accept service of an amended summons and pleading

reflecting the correct identification.

        ANSWER:         Defendant is properly identified.

        (G)     [Defendants only]. If you contend that some other person or legal entity is, in whole

or in part, liable to you or the party asserting a claim against you in this matter, identify such person

or entity and describe the basis of said liability.

        ANSWER:         Defendant is unaware, at this time, of whether any other person or legal
                        entity is, in whole or in part, liable to Defendant or Plaintiff; however,
                        Defendant does contend that liability cannot be established in this case.
                        Defendant expressly reserves the right, as discovery continues, to



                                                      2
     2:20-cv-00153-RMG      Date Filed 01/15/20   Entry Number 3       Page 3 of 3




                    identify other person(s) or legal entity(ies) who may be liable to
                    Defendant or Plaintiff if any become known.


                                              RESPECTFULLY SUBMITTED,



                                              s/Mary D. LaFave
                                              Mary D. LaFave, Esq. USDC ID #10316
                                              CROWE LAFAVE, LLC
                                              P.O. Box 1149
                                              Columbia, South Carolina 29201
                                              803.726.6756 (office)
                                              mary@crowelafave.com
January 15, 2020
Columbia, South Carolina                      Attorney for Defendant




                                          3
